Citation Nr: 1754106	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability to include acromioclavicular osteoarthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to April 1970, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (AOJ) in San Diego, California.  The AOJ denied the benefits sought on appeal.

The Veteran and his sister provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in December 2016.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that VA has adequately assisted the Veteran in the development of his claim.

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's right shoulder issue constitutes a current disability pursuant to 38 C.F.R. § 3.385 (2017).  The Veteran's VA medical records diagnose the Veteran with acromioclavicular osteoarthrosis.  Therefore, the presence of a current right shoulder disability is established.

The Veteran was a cannoneer engaged in combat with the enemy during his time in Vietnam.  Specifically, according to submitted documented evidence including a letter and photograph, along with lay testimony, the Veteran was required to repeatedly stress his right arm and shoulder firing cannons at the enemy.  The Veteran's service personnel records corroborate his military occupational specialty.  Lay evidence alone can establish in-service element of service connection if it is consistent with the circumstances, conditions, or hardships of such service, even if there is no official record.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 38 C.F.R. § 3.304(d) (2017); VAOPGCPREC 12-99 (October 18, 1999).  Here lay testimony establishes in-service injury for the Veteran's right shoulder disability.

The Veteran has submitted several medical opinions on the etiology of his right shoulder disability.  Unfortunately, these opinions are inadequate because they lack a sufficient rationale and are conclusory with regard to his disability's connection to his active service.

The current medical evidence is not sufficient to adjudicate properly the Veteran's claim.  In light of the Veteran's testimony at the Board hearing regarding current difficulties with his right shoulder, and an indication from the submitted medical opinions that it may be associated with his in-service injury, the Veteran should be afforded a VA examination to obtain an etiological opinion regarding his claimed right shoulder disability.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.   Obtain a VA examination to determine the etiology of the Veteran's current right shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The opinion must include a notation that this record review took place.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiry:

For any right shoulder disability that is currently manifested or that has been manifested at any time since March 2011, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right shoulder disability is related to or caused by the Veteran's active duty service?

A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2.   The AOJ should conduct any other development deemed appropriate.

3.   After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




